Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1, 2, 7-9, 12, 14, 21-28, 30, 35-37  in the reply filed on 6-8-2020 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly cited Tanaka (U.S. Pat. 7,283,139) discloses the concept of mixing ratios of color patterns at maximum brightness and Hewitt et al. shifting the calibration image.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 7, 9, 12, 14, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (U.S. App. 2017/0169747) in view of Tanaka (U.S. Pat. 7,283,139).
In regard to claim 1, Richards teaches a pattern obtaining apparatus (see Para. 49 lens and test pattern detected) comprising: a flat panel display (see Fig. 1B Item 135) comprising an optical element (see Fig. 1B item 125) that receives input test pattern (see Para. 49); a detector configured to measure intensity of light emitted from the flat panel display corresponding to each of the test pattern (See Para. 49 and 60 camera to detect test pattern); and a processor configured to determine a pattern (see para. 60-62 detect optical contrast from test pattern for calibration including using a determined ratio).
Richards it not relied upon to teach a pattern is the correction pattern and a plurality of input test patterns, and having a maximum light intensity obtained based on the plurality of input test patterns, each of the plurality of input test patterns being combined at a specific ratio based on the measured intensity of light to determine the correction pattern.
However, Tanaka teaches a pattern is the correction pattern (see Col. 2, Ln 1-20 color correction of image data) and a plurality of input test patterns, and having a maximum light intensity obtained based on the plurality of input test patterns (see Col. 2, Lines 30-45), each of the plurality of input test patterns being combined at a specific ratio based on the measured intensity of light to determine the correction pattern (see Col. 9, Line 50 – Col. 10 Line 31 color correction pattern for predetermined color ratios as found in at least Col. 2, Lines 44-60).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Tanaka so as to accurately depict colors on the display (See Col. 1, Ln 57-62). Examiner further notes Richards discloses the base product/process of a HMD with test patterns while Tanaka discloses the known technique to calibrate the display using detected patterns to yield predictable results in the display of Richards. 
In regard to claim 12, Richards teaches a method of obtaining a pattern (see Para. 49 lens and test pattern detected), the method comprising: sequentially inputting one or more input test patterns that are different from each other to a flat panel display (see Fig. 1B Item 135) comprising an optical element (see Fig. 1B item 125) that receives the one or more test patterns (see Para. 49);  measuring intensity of light emitted from the flat panel display with respect to each of the one or more input test patterns (See Para. 49 and 60 camera to detect test pattern); and determining a pattern (see Para. 60-62 detect optical contrast from test pattern for calibration including using a determined ratio).
Richards it not relied upon to teach a pattern is the correction pattern and a plurality of input test patterns, and having a maximum light intensity obtained based on the plurality of input test patterns, each of the plurality of input test patterns being combined at a specific ratio based on the measured intensity of light to determine the correction pattern.
However, Tanaka teaches a pattern is the correction pattern (see Col. 2, Ln 1-20 color correction of image data) and a plurality of input test patterns, and having a maximum light intensity obtained based on the plurality of input test patterns (see Col. 2, Lines 30-45), each of the plurality of input test patterns being combined at a specific ratio based on the measured intensity of light to determine the correction pattern (see Col. 9, Line 50 – Col. 10 Line 31 color correction pattern for predetermined color ratios as found in at least Col. 2, Lines 44-60).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Tanaka so as to accurately depict colors on the display (See Col. 1, Ln 57-62). Examiner further notes Richards discloses the base product/process of a HMD with test patterns while Tanaka discloses the known technique to calibrate the display using detected patterns to yield predictable results in the display of Richards. 
Regarding claim 2, Richards in view of Tanaka teaches all the limitations of claim 1. Richards further teaches wherein the flat panel display further comprises: a light source configured to emit parallel light or non-parallel light (see Para. 22, LCD, OLED, etc.); a flat panel that receives the parallel light or the non-parallel light from the light source (see Para. 22, LCD, OLED, etc.); and the optical element through which the parallel light or non-parallel light passes, wherein the correction pattern is determined based on a characteristic of the optical element (see Fig. 1B Item 125).
Regarding claim 14, Richards in view of Tanaka teaches all the limitations of claim 12. Richards further teaches wherein the flat panel display comprises: a light source configured to emit parallel light or non-parallel light (see Para. 22, LCD, OLED, etc.); a flat panel that receives the parallel light or the non-parallel light enters from the light source (see Para. 22, LCD, OLED, etc.); and the optical element through which the parallel light or the non-parallel light passes, wherein the correction pattern is determined based on a characteristic of the optical element (see Fig. 1B Item 125).
Regarding claim 7, 21, Richards in view of Tanaka teaches all the limitations of claims 2, 14 respectively. Richards further teaches wherein the optical element comprises a Fresnel lens (see Para. 23).
Regarding claim 9, 23, Richards in view of Tanaka teaches all the limitations of claims 2, 14, respectively. Richards further teaches wherein the optical element is arranged between the flat panel and the detector (see Para. 4 and Fig. 1B, camera is placed where the user’s eye would be).
Claim(s) 24-28, 30, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (U.S. App. 2017/0169747) in view of Yeoh et al. (U.S. App. 2017/0122725) in further view of Hewitt et al. (U.S. App. 2007/0285663).
In regard to claim 24, Richards teaches a method of obtaining a pattern (see Para. 49 lens and test pattern detected), the method comprising: inputting a test pattern to a flat panel display(see Fig. 1B Item 135) comprising an optical element (see Fig. 1B item 125) that receives the test pattern (see Para. 49); measuring intensity of light emitted from the flat panel display with respect to the input test pattern (See Para. 49 and 60 camera to detect test pattern).

However, Yeoh teaches the pattern is a correction pattern and varying the test pattern after measuring the intensity of the light; and determining a pattern based on intensity of light emitted from the flat panel display corresponding to the varied the test pattern (See Para. 49 and 60 camera to detect test pattern to correct for a desired intensity in a feedback loop).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Yeoh so as to accurately depict objects on the display (See Para. 3). Examiner further notes Richards discloses the base product/process of a HMD with test patterns while Yeoh discloses the known technique to calibrate the display using detected patterns to yield predictable results in the display of Richards. 
	Richards is not relied upon to teach by changing a direction of the test pattern by a specific distance based on measuring the intensity of the light.
	As discussed above, Richards discloses the light intensity measurement.
	However, Hewitt teaches by changing a direction of the test pattern by a specific distance based on (see Figs. 3A-3D changing alignment patterns for stereoscopic display).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards and Yeoh with that of Hewitt to accurate align 3D displays (See Para. 18). Examiner further notes Richards as modified by Yeoh discloses the base 
Regarding claim 30, Richards in view of Yeoh in further view of Hewitt teaches all the limitations of claim 24. Richards further teaches wherein the flat panel display comprises: a light source configured to emit parallel light or non-parallel light (see Para. 22, LCD, OLED, etc.); a flat panel that receives the parallel light or the non-parallel light enters from the light source (see Para. 22, LCD, OLED, etc.); and the optical element through which the parallel light or the non-parallel light passes, wherein the correction pattern is determined based on a characteristic of the optical element (see Fig. 1B Item 125).
Regarding claim 35, Richards in view of Yeoh in further view of Hewitt teaches all the limitations of claim 30 respectively. Richards further teaches wherein the optical element comprises a Fresnel lens (see Para. 23).
Regarding claim 37, Richards in view of Yeoh in further view of Hewitt teaches all the limitations of claim 30 respectively. Richards further teaches wherein the optical element is arranged between the flat panel and the detector (see Para. 4 and Fig. 1B, camera is placed where the user’s eye would be).
Regarding claim 25, Richards in view of Yeoh in further view of Hewitt teaches all the limitations of claim 24. Yeoh further teaches wherein after the varying of the test pattern, the varied test pattern is input to the flat panel display, and the inputting, the measuring, and the varying are repeated until a final correction pattern is 
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Yeoh so as to accurately depict objects on the display (See Para. 3). Examiner further notes Richards discloses the base product/process of a HMD with test patterns while Yeoh discloses the known technique to calibrate the display using detected patterns to yield predictable results in the display of Richards. 
Regarding claim 26, Richards in view of Yeoh in further view of Hewitt teaches all the limitations of claim 24. Hewitt further teaches wherein the test pattern comprises a holographic pattern (see Abstract).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Richards and Yeoh with that of Hewitt to accurate align 3D displays (See Para. 18). Examiner further notes Richards as modified by Yeoh discloses the base product/process of a HMD with test patterns while Hewitt discloses the known technique to calibrate using a shifted image patterns to yield predictable results in the display of Richards as modified by Yeoh. 
Regarding claim 27, Richards in view of Yeoh and Hewitt teaches all the limitations of claim 24. Yeoh further teaches wherein the varying of the test pattern comprises moving the test pattern in a given direction (see Fig. 24 and Para. 207 moving the calibration pattern to a new position).
It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Yeoh so as to accurately depict objects on the display (See Para. 3). Examiner further notes Richards discloses the base product/process of a 
Regarding claim 28, Richards in view of Yeoh and Hewitt teaches all the limitations of claim 24. Yeoh further teaches wherein the varying of the test pattern comprises changing a part of the test pattern (see Para. 91, 168, different test patterns and changing which pixels of the pattern are light or dark regions).
It would have been obvious to a person of ordinary skill in the art to modify the display of Richards with that of Yeoh so as to accurately depict objects on the display (See Para. 3). Examiner further notes Richards discloses the base product/process of a HMD with test patterns while Yeoh discloses the known technique to modify and use different test patterns to yield predictable results in the display of Richards. 
Claim(s) 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (U.S. App. 2017/0169747) in view of Yeoh et al. (U.S. App. 2017/0122725) and Hewitt in further view of Buckley et al. (U.S. App. 2016/0093269).
Regarding claims 8, 22, and 36, Richards in view of Yeoh and Hewitt teaches all the limitations of claim 30 respectively. Richards is not relied upon to teach  wherein the optical element is arranged between the light source and the flat panel.
However, Buckley teaches wherein the optical element is arranged between the light source and the flat panel (see Fig. 5, Item 507).
It would have been obvious to a person of ordinary skill in the art to modify the display of Richards and Yeoh and Hewitt with that of Buckley so as to efficiently use light in a display (See Para. 2). Examiner further notes Richards and Yeoh and Hewitt disclose the base product/process of a HMD with test patterns with lenses while . 

Claim(s) 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (U.S. App. 2017/0169747) in view of Tanaka in further view of Buckley et al. (U.S. App. 2016/0093269).
Regarding claims 8, 22, Richards in view of Yeoh teaches all the limitations of claims 2, 14 respectively. Richards is not relied upon to teach  wherein the optical element is arranged between the light source and the flat panel.
However, Buckley teaches wherein the optical element is arranged between the light source and the flat panel (see Fig. 5, Item 507).
It would have been obvious to a person of ordinary skill in the art to modify the display of Richards and Yeoh with that of Buckley so as to efficiently use light in a display (See Para. 2). Examiner further notes Richards and Yeoh disclose the base product/process of a HMD with test patterns with lenses while Buckley discloses the known technique to place a microlens between a light source and panel to yield predictable results in the display of Richards and Yeoh. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694